internal_revenue_service department of the treasury washington dc number release date index number telephone number refer reply to cc psi b1-plr-160192-02 date nov person to contact legend x ira d1 d2 d3 d4 d5 ira dear this responds to your letter dated date on behalf of x requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts x elected to be an s_corporation effective d1 x has always reported as an s_corporation on d2 and d3 x transferred shares of its stock to ira and ira respectively both of which were ineligible shareholders thereby terminating x’s s_corporation_election on d4 x repurchased the shares that ira held on d5 x repurchased the shares that ira held x represents that as soon as the terminating event was discovered it took steps to once again be a small_business_corporation x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation cc psi b1-plr-160192-02 law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that except as otherwise provided in e relating to nominees and paragraph h relating to certain trusts a corporation in which any shareholder is a corporation partnership or trust does not qualify as a small_business_corporation sec_1_1361-1 provides that the person for whom stock of a corporation is held by a nominee guardian custodian or an agent is considered to be the shareholder of the corporation for example a partnership may be a nominee of s_corporation stock for a person who qualifies as a shareholder of an s_corporation however if the partnership is the beneficial_owner of the stock then the partnership is the shareholder and the corporation does not qualify as a small_business_corporation revrul_92_73 1992_2_cb_224 holds that a_trust that qualifies as an individual_retirement_account under a of the code is not a permitted shareholder of an s_corporation under sec_1361 under sec_1362 an election to be an s_corporation will be terminated whenever the corporation ceases to be a small_business_corporation sec_1362 provides that a corporation will be treated as continuing to be an s_corporation during the period specified by the secretary if an election under sec_1362 by the corporation was terminated under paragraph or of sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the terminating even steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to that period s rep no 97th cong 2d sess 1982_2_cb_718 in discussing sec_1362 of the code provides in part that cc psi b1-plr-160192-02 if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating even for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in grating a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts conclusion based solely on the facts submitted and the representations set forth above we conclude that x’s s_corporation_election was terminated on d2 when x shares were transferred to ira had x’s s_corporation not already terminated it would have terminated on d3 when x shares were transferred to ira and the termination on d2 was inadvertent within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation from d2 and thereafter in addition during the period from d2 to d5 the beneficiary of ira will be treated as the owner of the ira 1's shares of x stock during the period from d3 to d4 the beneficiary of ira will be treated as the owner of ira 2's shares of x stock accordingly each beneficiary must include their respective ira's percent of the separately and nonseparately stated items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 this ruling is null and void if x or the ira beneficiaries fail to comply with these requirements except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on whether x’s original election to be an s_corporation was a valid election under sec_1362 this ruling is directly only to the taxpayer that requested it sec_6110 provides that if may not be used or cited as precedent cc psi b1-plr-160192-02 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer s david r haglund sincerely david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
